OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on March 30, 1949. On August 9, 1983, respondent was found guilty in the Circuit Court, Seventeenth Judicial Circuit, Broward County, Florida, of one count of grand theft by fraud, in violation of section 812.014 (subd [2], par [a]) of the Florida Statutes Annotated and two counts of unlawfully uttering and publishing as true, false instruments in writing, in violation of section 831.02 of the Florida Statutes Annotated. On September 2, 1983, respondent was sentenced to 15 years’ imprisonment on the first count and five years’ imprisonment on each of the second and third counts, to run concurrently.
The Florida crimes are cognizable as felonies in New York, specifically, under section 155.35 of the New York Penal Law (grand larceny in the second degree), a class D felony, and section 170.25 of the Penal Law (criminal possession of a forged instrument in the second degree), a class D felony.
Pursuant to subdivision 4 of section 90 of the Judiciary Law, upon his conviction of a felony, the respondent ceased to be an attorney and counselor at law in this State.
Accordingly, the petitioner’s motion is granted and the relief sought by respondent is denied. Respondent is disbarred and the clerk of this court is directed to strike the respondent’s name from the roll of attorneys and counselors at law forthwith.
Mollen, P. J., Titone, Lazer, Mangano and Weinstein, JJ., concur.